IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,584



                EX PARTE GEORGE WILLIS LAWRENCE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 058512-B IN THE 59TH DISTRICT COURT
                          FROM GRAYSON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to twelve years’ imprisonment. Applicant’s appeal was dismissed for want

of jurisdiction. Lawrence v. State, No. 05-10-133-CR (Tex. App.–Dallas October 21, 2010).

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined that counsel failed to timely file a notice of appeal. We find,
                                                                                                       2

therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment

of conviction in Cause No. 058512-B from the 59th Judicial District Court of Grayson County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this

opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.



Delivered: June 22, 2011
Do Not Publish